ORDER
UPON review of the record and briefs in this matter, this Court issued an opinion, the effect of which was to remand the case to the Superior Court, PITT County, for a hearing on the Bat-son issue. The opinion indicates that the finding of facts and conclusions of law of the superior court are to be certified back to this Court promptly after the hearing, at which time this Court shall determine the remaining assignments of error, if necessary.
Accordingly, inasmuch as this Court’s 2 March 1989 opinion in this case does not finally dispose of the issues before us, and inasmuch as this Court intends to retain its jurisdiction over the subject matter of the appeal, it is hereby ordered that no mandate or judgment shall be issued on the 2 March 1989 opinion in this case.
By order of the Court in conference, this the 20th day of March 1989.
Exum, C.J.
For the Court